959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Daniel J. PARROTT, Sergeant, Appellantv.UNITED STATES GOVERNMENT;  District of Columbia Government.
No. 91-5128.
United States Court of Appeals, District of Columbia Circuit.
March 20, 1992.

Before MIKVA, Chief Judge, and SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause;  appellees' motions for summary affirmance, and the response thereto;  appellant's motion for summary reversal, motion to strike out the United States' motion for summary affirmance and motion to exceed the page limit and the response thereto, it is


2
ORDERED that the court's order, filed January 13, 1992, be discharged.   It is


3
FURTHER ORDERED that the motions for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Appellant lacks standing to challenge the Supreme Court's decisions concerning abortion.   Appellant has failed to show that "he has suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant."   United Presbyterian Church in the USA v. Reagan, 738 F.2d 1375, 1383 (D.C.Cir.1984).   Here, appellant can point to no injury which he has suffered as a result of the challenged precedents.   Moreover, appellant's complaint does not present an actual controversy between two parties.   See Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 471 (1982) (judicial power limited to the resolution of live cases and controversies).


4
With regard to Parrott's recusal motion, based on unsupported charges of corruption, the district court clearly did not abuse its discretion by refusing to recuse itself.   It is


5
FURTHER ORDERED that the motion for summary reversal be denied.   It is


6
FURTHER ORDERED that the remaining motions be dismissed as moot.


7
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.